DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-12 and 21, the examiner found no reference in the prior art that disclosed or rendered obvious an imaging system comprising: an X-ray source including an X-ray tube and a collimator … a filter arrangement provided inside the collimator comprising a rotating disk having at least two round filters with complimentary radiopacity patterns and a controller configured to rotate the at least two round filters to create different radiation fields based on a varying thickness of a subject and including all limitations recited in independent claim 1.
As per claim 13 and dependent claims 14-20, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of:
providing a filter arrangement inside a collimator comprising a rotating disk having at least two round filters with complimentary radiopacity patterns and rotating the at least two round filters to create different radiation fields based on varying thickness of a subject and including all limitations recited in independent claim 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication 20020186817

    PNG
    media_image1.png
    610
    371
    media_image1.png
    Greyscale

[0020] A device 11 for filtering the x-ray beam 9 is arranged between the x-ray tube 3 and the depth diaphragm arrangement 5. The filter device 11 has a first rotation element 13 and a second rotation element 15 of the same size that are seated to be rotatable around a common axis 17. An electric motor provided as a drive 19 for driving the rotation elements 13, 15.


    PNG
    media_image2.png
    486
    467
    media_image2.png
    Greyscale

[0025] Three circular openings that are of the same size and are spaced from one another at the same azimuthal angle are present in each of the disk-shaped rotation elements 13, 15. One of the opening remains empty ("filter thickness of 0 mm"), so that the x-ray beam 9 can pass therethrough unattenuated. The two other openings in each rotation element are provided with filters 29, 31, 33 and 35 that are respectively different from one another.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/           Primary Examiner, Art Unit 2884